UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49933 Pollex,Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 95-4886472 (I.R.S. Employer Identification No.) 2005 De La Cruz Boulevard Suite 235 Santa Clara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 350-7340 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes □ No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 24, 2010, there were 5,121,689 shares of common stock, par value $0.001, issued and outstanding . 1 POLLEX, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 3 ITEM 2 Managements Discussion and Analysis of Financial Condition and Results of Operations. 9 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 4 Controls and Procedures 13 ITEM 4T Controls and Procedures 13 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 14 ITEM 1A Risk Factors 14 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 3 Defaults Upon Senior Securities 14 ITEM 4 Removed and Reserved 14 ITEM 5 Other Information 14 ITEM 6 Exhibits 15 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 Financial Statements 3 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets Property and equipment, net of accumulated depreciation of 24,997 and $23,541 Other assets License Agreements - Prepaid Royalties - Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued expenses and accounts payable $ $ Due to affiliate Loans payable Total Current Liabilities Stockholders' Deficit Common stock, authorized 300,000,000 shares; par value $0.001; 5,121,689 issued and outstanding Additional paid-in-capital Accumulated Deficiit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to consolidated financial statements. 4 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, REVENUES $
